EXHIBIT 10.3

 

EXECUTION COPY

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO

PARENT SECURITY AGREEMENT AND PARENT PLEDGE AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PARENT SECURITY
AGREEMENT AND PARENT PLEDGE AGREEMENT, dated as of October 26, 2004 (the
“Amendment”), among CBD Media Holdings LLC, a Delaware limited liability company
(the “Parent”), CBD Media LLC, a Delaware limited liability company (the
“Borrower”), Lehman Commercial Paper Inc., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the financial
institutions and entities signatory hereto as Lenders is entered into in
connection with (a) that certain Credit Agreement, dated as of June 13, 2003 (as
amended by the First Amendment and Waiver to the Credit Agreement dated as of
February 5, 2004, and this Amendment and as otherwise amended, supplemented or
modified from time to time, the “Credit Agreement”), among the Parent, the
Borrower, the financial institutions and entities from time to time parties
thereto (the “Lenders”), and the Administrative Agent; (b) that certain Parent
Security Agreement, dated as of June 13, 2003 (as amended by this Amendment and
as otherwise amended, supplemented or modified from time to time, the “Parent
Security Agreement”), among the Parent and the Administrative Agent on behalf of
the Secured Parties; and (c) that certain Parent Pledge Agreement, dated as of
June 13, 2003 (as amended by this Amendment and as otherwise amended,
supplemented or modified from time to time, the “Parent Pledge Agreement”),
among the Parent and the Administrative Agent on behalf of the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, the Borrower and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Parent and the Administrative Agent are parties to the Parent
Security Agreement and the Parent Pledge Agreement;

 

WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and the Lenders agree to amend certain provisions of the Credit Agreement,
the Parent Security Agreement and the Parent Pledge Agreement;

 

WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments, but only upon the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises contained
herein, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

 

2. Amendment to Section 1.1 (Defined Terms). (a) Section 1.1 of the Credit
Agreement is hereby amended by deleting the following defined terms: “Term Loan
C Commitment,” “Term Loan C Commitment Ratios,” “Term Loan C Maturity Date” and
“Term Loan C Notes”.



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the
defined terms “Commitments,” “Excess Cash Flow Amount,” “Facility,” “Interest
Expense,” “Loans,” “Loan Party,” “Maturity Date,” “Notes,” “Required Lenders,”
“Senior Debt,” “Term Loan C Loans” and “Total Debt” and (ii) substituting in
lieu thereof the following definitions in alphabetical order:

 

“‘Commitments’ shall mean, collectively, the Revolving Loan Commitment and the
Term Loan D Commitment and “Commitment,” shall mean any one of the foregoing
commitments

 

‘Excess Cash Flow Amount’ shall mean fifty percent (50%) of Excess Cash Flow.

 

‘Facility’ shall mean each of (a) the Term Loan D Commitments and the Term Loan
D Loans made thereunder and (b) the Revolving Loan Commitments and the
extensions of credit made thereunder.

 

‘Interest Expense’ shall mean, for any period, all cash interest paid (including
imputed interest with respect to Capitalized Lease Obligations) with respect to
the Indebtedness for Money Borrowed of the Parent and its Subsidiaries
(including, without limitation, with respect to the Senior Subordinated Notes
and the Senior Holdco Notes) on a consolidated basis during such period pursuant
to the terms of such Indebtedness for Money Borrowed, together with all fees
required to be accounted for as an interest expense in accordance with GAAP paid
in respect of such Indebtedness for Money Borrowed during such period (including
commitment fees payable with respect to the Obligations, but specifically
excluding upfront fees paid on the Agreement Date or the Amendment Effective
Date and fees paid during previous periods but amortized during the current
period in accordance with GAAP), calculated in accordance with GAAP.

 

‘Loans’ shall mean, collectively, the Revolving Loans and the Term Loan D Loans.

 

‘Loan Party’ shall mean each of the Parent, the Borrower, the Co-Issuer and each
Subsidiary Guarantor.

 

‘Maturity Date’ shall mean (a) the Revolving Loan Maturity Date or the Term Loan
D Maturity Date, as appropriate, or (b) such earlier date as payment of the
Obligations shall be due (whether by acceleration, reduction of the Commitments
to zero, or otherwise).

 

‘Notes’ shall mean, collectively, the Revolving Loan Notes and the Term Loan D
Notes.

 

‘Required Lenders’ shall mean (i) at any time that no Loans are outstanding
hereunder, Lenders the total of whose Commitments exceeds fifty percent (50%) of
the Commitments of all Lenders entitled to vote hereunder, or (ii) at any time
that there are Loans outstanding hereunder, Lenders the total of whose Term Loan
D Loans and Revolving Loan

 

2



--------------------------------------------------------------------------------

Commitments exceeds fifty percent (50%) of the sum of the Revolving Loan
Commitments and the then outstanding principal amount of the Term Loan D Loans
of all Lenders entitled to vote hereunder.

 

‘Senior Debt’ shall mean, for the Parent and its Subsidiaries on a consolidated
basis as of any date, Total Debt other than Subordinated Debt.

 

‘Subordinated Debt’ shall mean the aggregate principal amount of the Senior
Subordinated Notes and the Senior Holdco Notes.”

 

‘Term Loan C Loans’ shall mean, collectively, the amounts advanced (or
converted) by the Lenders to the Borrower under the several obligations of the
Lenders to fund their respective portion of the Term Loan C Loans to the
Borrower, in an aggregate sum of up to $150,000,000.

 

‘Total Debt’ shall mean, for the Parent and its Subsidiaries on a consolidated
basis as of any date, the sum (without duplication) of (i) the Obligations (ii)
the aggregate principal amount of the Senior Subordinated Notes (iii) the
aggregate principal amount of the Senior Holdco Notes and (iv) all other
Indebtedness for Money Borrowed of the Parent and its Subsidiaries determined in
accordance with GAAP.”

 

(c) The definition of “Disqualified Stock” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “Term Loan C Maturity Date”
in the fifth and sixth lines thereof and substituting in lieu thereof the phrase
“Term Loan D Maturity Date.”

 

(d) The definition of “EBITDA” in Section 1.1 of the Credit Agreement is hereby
amended by deleting the word “and” immediately prior to clause (viii) thereof
and adding the following immediately prior to the phrase “in each case all as
determined in accordance with GAAP”: “(ix) upfront fees and expenses payable
with respect to the Amendment and the Senior Holdco Notes; and (x) nonrecurring
fees and expenses incurred in connection with nonrecurring transactions engaged
in by Parent, Borrower or any Subsidiary,”.

 

(e) The definition of “Excess Cash Flow” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the phrase “Term Loan C Loans” in the tenth line
thereof and substituting in lieu thereof the phrase “Term Loan D Loans.”

 

(f) The definition of “Interest Period” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the phrase “Term Loan C Maturity Date” in the
nineteenth and twentieth lines thereof and substituting in lieu thereof the
phrase “Term Loan D Maturity Date.”

 

(g) The definition of “Security Documents” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “the Co-Issuer Guaranty, the
Co-Issuer Security Agreement,” immediately prior to the text “any Subsidiary
Security Agreement” in the fourth line thereof.

 

(h) The definition of “Senior Subordinated Notes” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “Term Loan C Maturity Date”
in the ninth line thereof and substituting in lieu thereof the phrase “Term Loan
D Maturity Date.”

 

3



--------------------------------------------------------------------------------

(i) The definition of “Specified Change of Control” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the period at the end of definition
with the text “or the Senior Holdco Note Indenture.”

 

(j) Section 1.1 of the Credit Agreement is hereby amended by adding
alphabetically therein the following definitions:

 

“‘Amendment’ shall mean the Second Amendment to Credit Agreement and First
Amendment to Parent Security Agreement and Parent Pledge Agreement, dated as of
October 26, 2004, among the Parent, the Borrower, the Administrative Agent and
each Lender signatory thereto.

 

‘Amendment Effective Date’ shall mean October 26, 2004.

 

‘Co-Issuer’ shall mean CBD Holdings Finance, Inc.

 

‘Co-Issuer Guaranty’ shall mean collectively, that certain Co-Issuer Guaranty
dated as of the Second Amendment Effective Date made by the Co-Issuer in favor
of the Administrative Agent, or any other similar agreement entered into by the
Co-Issuer, in form and substance satisfactory to the Administrative Agent.

 

‘Co-Issuer Security Agreement’ shall mean collectively, that certain Co-Issuer
Security Agreement dated as of the Second Amendment Effective Date between the
Co-Issuer and the Administrative Agent, or any other similar agreement entered
into by the Co-Issuer, in form and substance satisfactory to the Administrative
Agent.

 

‘Delayed Dividend Deposit Account’ shall mean the segregated deposit account
into which the Parent may deposit a portion of the proceeds of the issuance of
the Senior Holdco Notes pending the dividending of such amount to certain
shareholders of the Parent at a date occurring after the date of the issuance of
the Senior Holdco Notes.

 

‘Senior Holdco Note Indenture’ shall mean the Indenture entered into by the
Senior Holdco Note Issuers in connection with the issuance of the Senior Holdco
Notes, together with all instruments and other agreements entered into by the
Senior Holdco Note Issuers in connection therewith, as the same may be amended,
supplemented, modified, replaced or refinanced from time to time in accordance
with Section 7.18.

 

‘Senior Holdco Notes’ shall mean (I) the senior notes of the Senior Holdco Note
Issuers issued on or after the Amendment Effective Date (a) pursuant to a Senior
Holdco Note Indenture containing covenants, events of default and other terms
less restrictive as to the Parent and its Subsidiaries than those set forth in
this Agreement, not including any maintenance covenants, and which is otherwise
customary for holding company senior notes issued at such time under comparable
circumstances by issuers of similar credit quality, (b) the initial scheduled
principal repayment date of such Indebtedness shall be at least one year and one
day beyond the Term Loan D Maturity Date (as defined as of the date hereof), (c)
the interest rate applicable to such Indebtedness shall be a market rate at the
time such Notes are issued, (d) such Indebtedness shall not require the consent
of any holder thereof with respect to any amendment or other modification of any
Loan Document and (e) the Senior Holdco Note Indenture shall otherwise

 

4



--------------------------------------------------------------------------------

contain terms and conditions reasonably satisfactory to the Administrative Agent
or (II) other senior notes of one or more the Senior Holdco Note Issuers on
terms and conditions substantially similar to the senior notes permitted by
clause (I) of this definition.

 

‘Senior Holdco Note Issuers’ shall mean the Parent and Co-Issuer.

 

‘Term Loan D Commitment’ shall mean the several obligations of the Lenders to
fund their respective portion of the Term Loan D Loans to the Borrower or
convert Term Loan C Loans into their respective portion of Term Loan D Loans on
the Amendment Effective Date, in accordance with their respective Term Loan D
Commitment Ratios, in an aggregate sum of up to $153,000,000, pursuant to the
terms hereof, as such obligations may be reduced from time to time pursuant to
the terms hereof.

 

‘Term Loan D Commitment Ratios’ shall mean the percentages in which the Lenders
are severally bound to fund their respective portion of Advances to the Borrower
(or convert Term Loan C Loans to their respective portion of Term Loan D Loans)
under the Term Loan D Commitment, which are set forth under the heading “Term
Loan D Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance Agreement pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.

 

‘Term Loan D Loans’ shall mean, collectively, the amounts advanced (or
converted) by the Lenders to the Borrower under the Term Loan D Commitment, not
to exceed the Term Loan D Commitment.

 

‘Term Loan D Maturity Date’ shall mean December 31, 2009, or such earlier date
as payment of the Term Loan D Loans shall be due (whether by acceleration or
otherwise).

 

‘Term Loan D Notes’ shall mean, collectively, those certain promissory notes in
the aggregate original principal amount of $153,000,000, and issued to each of
the Lenders with a Term Loan D Commitment who requests such a Term Loan D Note
by the Borrower in the aggregate principal amount of such Lender’s Term Loan D
Commitment, each one substantially in the form of Exhibit Q attached hereto, any
other promissory note issued by the Borrower to evidence the Term Loan D Loans
pursuant to this Agreement, and any extensions, renewals, or amendments to, or
replacements of, the foregoing.”

 

3. Amendment to Section 2.1 (The Loans). (a) Section 2.1 of the Credit Agreement
is hereby amended by deleting paragraph (b) of such section in its entirety and
substituting in lieu thereof the following:

 

“(b) Term Loan D Loans. The Lenders who issued a Term Loan D Commitment agree,
severally, in accordance with their respective Term Loan D Commitment Ratios,
and not jointly, upon the terms and subject to the conditions of this Agreement,
to lend to the Borrower (or convert Term Loan C Loans to Term Loan D Loans) on
the Amendment Effective Date an amount which does not exceed in the aggregate
the Term Loan D Commitment. Once repaid, Advances under the Term Loan D
Commitment may not be reborrowed.”

 

5



--------------------------------------------------------------------------------

4. Amendment to Subsection 2.2(f) (Procedure for Term Loan Borrowing).
Subsection 2.2(f) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting in lieu thereof the following:

 

“(f) Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Request for Advance (which Request for Advance must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
three Business Days prior to the anticipated Amendment Effective Date)
requesting that the Term Loan D Lenders make the Term Loan D Loans (or convert
Term Loan C Loans to Term Loan D Loans) on the Amendment Effective Date. For any
Term Loan D Loan converted from Term Loan C Loans or funded on the Amendment
Effective Date, the initial Interest Period will end on the last day of the
current Interest Period for Term Loan C Loans and the LIBOR Basis applicable to
the converted Term Loan D Loans during such initial Interest Period will equal
the LIBOR Basis during the current Interest Period for Term Loan C Loans. Upon
receipt of such Request for Advance the Administrative Agent shall promptly
notify each Term Loan D Lender thereof. Not later than 12:00 Noon, New York City
time, on the Amendment Effective Date each Term Loan D Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan D Loan or Term Loan D Loans
to be made by such Term Loan D Lender (or convert Term Loan C Loans to Term Loan
D Loans). The Administrative Agent shall make available to the Borrower the
aggregate of the amounts made available (or converted) to the Administrative
Agent by the Term Loan D Lenders, in like funds as received by the
Administrative Agent.”

 

5. Amendment to Section 2.3 (Interest). (a) Subsections 2.3(a) and (b) of the
Credit Agreement are hereby modified by amending all references therein from
“Term Loan C Maturity Date” to “Term Loan D Maturity Date.”

 

(b) (b) Subsection 2.3(f) of the Credit Agreement is hereby amended by deleting
clause (ii) in its entirety and substituting in lieu thereof the following:

 

“(ii) Term Loan D Loans. On the Amendment Effective Date and until adjusted
hereunder, the Applicable Margin with respect to the Term Loan D Loans shall be
for Base Rate Advances, 1.50% and for LIBOR Advances, 2.50%. The Applicable
Margin with respect to Term Loan D Loans shall be subject to reduction or
increase, as applicable, and as set forth in the tables below, based upon the
Leverage Ratio of the Parent set forth on a pro forma basis in any Request for
Advance and as reflected in the financial statements required to be delivered
for the fiscal quarter most recently ended pursuant to Section 6.1 or Section
6.2 hereof. The adjustment provided for in this Section 2.3(f)(ii) shall be
effective (A) with respect to an increase of the Applicable Margin, as of the
second (2nd) Business Day after the earliest of (1) with respect to Base Rate
Advances, the day on which any Request for Advance is delivered, (2) with
respect to LIBOR Advances, the day on which the requested Advance is made or (3)
the day on which financial statements are required to be delivered to the
Administrative Agent pursuant to Sections 6.1 and 6.2 hereof, as the case may
be, and (B) with respect to a decrease in the Applicable Margin, as of the
second (2nd) Business Day after the earliest of (1) with respect to Base Rate
Advances, the day on which any Request for Advance is delivered, (2) with
respect to LIBOR Advances, the day on which the requested Advance is made or (3)
except with respect to Interest Periods ending (or other payments of interest
occurring) before the date that such

 

6



--------------------------------------------------------------------------------

financial statements are actually delivered to the Administrative Agent, the day
on which such financial statements are required to be delivered to the
Administrative Agent pursuant to Section 6.1 or 6.2 hereof. Notwithstanding the
foregoing, if the Borrower shall fail to deliver financial statements within
forty-five (45) days after the end of any of the first three fiscal quarters of
the Borrower’s fiscal year (or within ninety (90) days after the end of the last
fiscal quarter of the Borrower’s fiscal year), as required by Sections 6.1 or
6.2 hereof, it shall be conclusively presumed that the Applicable Margin is
based upon a Leverage Ratio equal to the highest level set forth in the table
below for the period from and including the forty-sixth (46th) day (or
ninety-first (91st) day, in the case of the last quarter) after the end of such
fiscal quarter, as the case may be, to the Business Day following the delivery
by the Borrower to the Administrative Agent of such financial statements:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Base Rate Advance
Applicable Margin


--------------------------------------------------------------------------------

  LIBOR Advance
Applicable Margin


--------------------------------------------------------------------------------

A. Greater than 7.00 to 1.00

  

1.50%

 

2.50%

B. Less than or equal to 7.00 to 1.00 but greater than 6.50 to 1.00

  

1.375%

 

2.375%

C. Less than or equal to 6.50 to 1.00 but greater than 5.00 to 1.00

  

1.25%

 

2.25%

D. Less than or equal to 5.00 to 1.00

  

1.00%

 

2.00%

 

6. Amendment to Section 2.6 (Optional Prepayment). Section 2.6 of the Credit
Agreement is hereby modified by amending all references therein from “Term Loan
C Loans” to “Term Loan D Loans.”

 

7. Amendment to Subsection 2.7 (Repayments). Section 2.7(c) is hereby amended by
amending all references therein (i) from “Term Loan C Maturity Date” to “Term
Loan D Maturity Date” and (ii) “Term Loan C Loans” to “Term Loan D Loans.”

 

8. Amendment to Section 2.8 (Mandatory Prepayments and Commitment Reductions).
(a) Section 2.8 of the Credit Agreement is hereby amended by amending all
references therein (i) from “Term Loan C Loans” to “Term Loan D Loans” and (ii)
“Term Loan C Lender” to “Term Loan D Lender.”

 

(b) Subsection 2.8(d) is hereby amended by deleting the reference in the second
line to “April 30, 2005” and substituting in lieu thereof “April 30, 2006.”

 

9. Amendment to Section 2.9 (Notes; Loan Accounts). Section 2.9 of the Credit
Agreement is hereby amended by amending the reference therein in subsection (a)
from “Term Loan C Note” to “Term Loan D Note.”

 

10. Amendment to Section 2.10 (Manner of Payment). Section 2.10(c) of the Credit
Agreement is hereby amended by amending the reference therein from “Term Loan C
Commitment” to “Term Loan D Commitment.”

 

7



--------------------------------------------------------------------------------

11. Amendment to Section 2.11 (Reimbursement). Section 2.11(b) of the Credit
Agreement is hereby amended by amending the reference therein from “Term Loan C
Maturity Date” to “Term Loan D Maturity Date.”

 

12. Amendment to Subsection 2.12 (Pro Rata Treatment). Subsection 2.12(a) of the
Credit Agreement is hereby amended by deleting the last sentence thereof and
inserting the phrase “On the Amendment Effective Date, each Advance (or
conversion of Term Loan C Loans) from the Lenders having Term Loan D Commitments
shall be made pro rata on the basis of the respective Term Loan D Commitment
Ratios of such Lenders”.

 

13. Amendment to Section 5.11 (Indemnity). Section 5.11 of the Credit Agreement
is hereby amended by amending the reference therein in the clause (b)(i) from
“Term Loan C Commitment” to “Term Loan D Commitment.”

 

14. Amendment to Section 5.12 (Covenants Regarding Formation of Subsidiaries and
Acquisitions; Partnerships, Subsidiaries). Section 5.12 of the Credit Agreement
is hereby amended by amending the reference therein from “Term Loan C Maturity
Date” to “Term Loan D Maturity Date.”

 

15. Amendment to Section 5.15 (Interest Rate Hedging). Section 5.15 of the
Credit Agreement is hereby amended by amending each reference therein from “Term
Loan C Loans” to “Term Loan D Loans.”

 

16. Amendment to Section 7.1 (Indebtedness of the Parent, the Borrower and its
Subsidiaries). The first sentence of Section 7.1 of the Credit Agreement is
hereby amended by deleting such sentence in its entirety and substituting in
lieu thereof the following:

 

“The Parent shall not, create, assume, incur or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Indebtedness, except
that the Parent may incur (x) Indebtedness under the Senior Holdco Note
Indenture and the Senior Holdco Notes in a maximum aggregate principal amount of
$100,000,000, (y) Guaranties of Indebtedness permitted under clause (a) below
and (z) Indebtedness described in clause (d) below.”

 

17. Amendment to Section 7.4 (Liquidation, Merger or Disposition of Assets). (a)
Section 7.4 of the Credit Agreement is hereby amended by inserting a new clause
(c) at the end thereof as follows:

 

“(c) Anything in this Section 7.4 to the contrary notwithstanding, (x) the
Parent shall be permitted to convert into (by merger or otherwise) a corporation
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia and (y) the Co-Issuer shall be
permitted to merge or consolidate with, or transfer all of its assets and
liabilities to the Parent and in connection therewith the Parent shall be
permitted to dispose of the shares of capital stock of the Co-Issuer; provided,
that in connection with the actions described in clauses (x) and (y) above, the
Parent and the Borrower take such further actions as requested by the
Administrative Agent to comply with Section 5.14 and to maintain the existence,
priority and perfection of the Liens of the Administrative Agent for the benefit
of the Lenders in the Collateral and the validity and enforceability of the
Parent Guaranty against such successor corporation.”

 

8



--------------------------------------------------------------------------------

18. Amendment to Section 7.6 (Investments and Acquisitions). (a) Section 7.6 of
the Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause (e) thereof and (ii) replacing the period at the end of clause (f)
thereof with the text “; and”.

 

(b) “A new Subsection 7.6(g) is hereby added to the Credit Agreement as follows:

 

“(g) the Parent may form the Co-Issuer and may make additional Investments in
the Co-Issuer solely to the extent necessary to permit the Co-Issuer to make
payments of interest and principal on the Senior Holdco Notes at the times and
in the amounts required by the terms thereof (or in connection with a
refinancing of the Senior Holdco Notes permitted under this Agreement).”

 

19. Amendment to Section 7.7 (Restricted Payments). (a) Section 7.7(a) of the
Credit Agreement is hereby amended by inserting new clauses (v), (vi), (vii) and
(viii) immediately after clause (iv) thereof to read in their entirety as
follows:

 

“(v) so long as no Default or Event of Default then exists or would result
therefrom, a one-time dividend or distribution on or after the Amendment
Effective Date, by the Borrower to the Parent and in turn by the Parent to its
equity holders of the proceeds of the Term Loan D Loans in excess of the amount
of such proceeds applied to repay the Term Loan C Loans in full plus $7,000,000
from the Borrower’s cash on hand, not to exceed in the aggregate $30,000,000;

 

(vi) so long as no Default or Event of Default then exists or would result
therefrom, on any single date on or after the date of receipt by the Senior
Holdco Note Issuers of the net proceeds of the issuance of the Senior Holdco
Notes, (x) a dividend or distribution by the Co-Issuer to the Parent of all net
proceeds of the issuance of the Senior Holdco Notes received by the Co-Issuer;
(y) a dividend or distribution by the Parent to the equity holders of the Parent
and/or a deposit by the Parent into the Delayed Dividend Deposit Account of the
proceeds of the issuance of the Senior Holdco Notes, not to exceed in the
aggregate $100,000,000; provided that the amount deposited into the Delayed
Dividend Deposit Account shall not exceed $2,000,000;

 

(vii) from time to time after the deposit of amounts into the Delayed Dividend
Deposit Account pursuant to clause (vi) above, dividends or distributions by the
Parent to the equity holders of the Parent to the extent that such dividends or
distributions are paid solely from amounts deposited into the Delayed Dividend
Deposit Account and earnings on the amounts so deposited; and

 

(viii) so long as no Default or Event of Default then exists or would result
therefrom, dividends and distributions by the Borrower to the Parent at the
times and in the amounts necessary to make regularly scheduled payments of
interest in respect of the Senior Holdco Notes and the Parent and the Co-Issuer
may pay cash interest on the Senior Holdco Notes at the times and in the amounts
required by the terms thereof;”

 

(b) Subsection 7.7(b) is hereby amended by deleting the reference in the fifth
line to “$100,000” and substituting in lieu thereof “$250,000”.

 

9



--------------------------------------------------------------------------------

(c) Section 7.7(d) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting in lieu thereof the following:

 

“(d) (i) so long as the Loans have not been accelerated pursuant to Section 8.2,
no Default under Section 8.1(b), (f) or (g) exists or would result therefrom, or
such payment is not otherwise prohibited by the terms hereof or thereof
(including the subordination terms thereof), the Borrower may pay cash interest
on the Senior Subordinated Notes at the times and in the amounts required by the
terms thereof and (ii) so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (A) the Borrower may
prepay the Senior Subordinated Notes with the proceeds of new Senior
Subordinated Notes or (B) the Parent may prepay the Senior Holdco Notes with the
proceeds of new Senior Holdco Notes, in each case, to the extent permitted by
Section 7.1 and the other provisions hereof; and”

 

20. Amendment to Section 7.8 (Maximum Leverage Ratios). (a) Section 7.8(a) of
the Credit Agreement is hereby amended by (i) amending the reference therein
from “Borrower” to “Parent” and (ii) deleting the table set forth therein and
inserting the following new table in its place:

 

Period

--------------------------------------------------------------------------------

   Leverage Ratio


--------------------------------------------------------------------------------

For each fiscal quarter from October 1, 2004 through December 31, 2005

   8.25 to 1.00

January 1, 2006 through June 30, 2006

   8.00 to 1.00

July 1, 2006 through December 31, 2006

   7.75 to 1.00

January 1, 2007 through June 30, 2007

   7.50 to 1.00

July 1, 2007 through December 31, 2007

   7.25 to 1.00

January 1, 2008 through June 30, 2008

   7.00 to 1.00

For each fiscal quarter from July 1, 2008 through December 31, 2009

   6.75 to 1.00

 

(b) Section 7.8(b) of the Credit Agreement is hereby amended by (i) amending the
reference therein from “Borrower” to “Parent” and (ii) deleting the table set
forth therein and inserting the following new table in its place:

 

Period

--------------------------------------------------------------------------------

   Senior Leverage Ratio


--------------------------------------------------------------------------------

October 1, 2004 through September 30, 2005

   3.25 to 1.00

October 1, 2005 through September 30, 2006

   3.00 to 1.00

October 1, 2006 through September 30, 2007

   2.75 to 1.00

For each fiscal quarter from October 1, 2007 through December 31, 2009

   2.50 to 1.00

 

21. Amendment to Section 7.9 (Interest Coverage Ratio). Section 7.9 of the
Credit Agreement is hereby amended by (i) amending the reference therein from
“Borrower” to “Parent” and (ii) deleting the table set forth therein and
inserting the following new table in its place:

 

Period

--------------------------------------------------------------------------------

   Interest Coverage Ratio


--------------------------------------------------------------------------------

For each fiscal quarter from October 1, 2004 through December 31, 2007

   1.50 to 1.00

For each fiscal quarter from January 1, 2008 through December 31, 2009

   1.75 to 1.00

 

10



--------------------------------------------------------------------------------

22. Amendment to Section 7.10 (Fixed Charge Coverage Ratio). Section 7.10 of the
Credit Agreement is hereby deleted in its entirety.

 

23. Amendment to Section 7.13 (Affiliate Transactions). Section 7.13 of the
Credit Agreement is hereby amended by inserting the text “and any action
permitted under Section 7.22 hereof” immediately prior to the text “) and as may
be described on” in the third line thereof.

 

24. Amendment to Section 7.18 (Limitation on Optional Payments and Modifications
of Debt Instruments, etc.). Section 7.18 of the Credit Agreement is hereby
amended by (i) inserting the text “or the Senior Holdco Notes” immediately prior
to the text “(except to the extent permitted by Section 7.7(d)(ii))” in the
fifth line thereof, (ii) inserting the text “, the Senior Holdco Notes”
immediately prior to the text “or any Subordinated Debt,” in the eleventh line
thereof and (iii) replacing the text “the Senior Subordinated Notes or the
Senior Subordinated Note Indenture” in the thirteenth line thereof in its
entirety with the text “the Senior Subordinated Notes, the Senior Subordinated
Note Indenture, the Senior Holdco Notes or the Senior Holdco Note Indenture”.

 

25. Amendment to Section 7.20 (Limitation on Activities of Parent). Section 7.20
of the Credit Agreement is hereby amended by inserting the text “except as
permitted by Section 7.1,” immediately prior to the text “incur, create, assume”
in the fifth line thereof.

 

26. New Section 7.22. A new Section 7.22 is hereby added to the Credit Agreement
as follows:

 

“Section 7.22 Limitation on Activities of Co-Issuer. The Co-Issuer shall not,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations, (b) incur, create,
assume or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (i) nonconsensual obligations imposed by operation of law,
(ii) obligations under the Loan Documents to which it is a party or (iii)
obligations pursuant to the Senior Holdco Note Indenture or the Senior Holdco
Notes, or (c) own, lease, manage or otherwise operate any properties or assets
(including cash (other than (i) cash received in connection with the issuance of
the Senior Holdco Notes pending application in the manner permitted by Section
7.7(vi) and (ii) cash received from Parent for the purpose of making payments of
interest and principal on the Senior Holdco Notes) and cash equivalents).”

 

27. Amendment to Section 11.5 (Successors and Assigns). Section 11.5 of the
Credit Agreement is hereby amended by (i) amending in subsection (c) the
reference therein from “Term Loan C Loans” to “Term Loan D Loans” and (ii)
amending in subsection (e) the references therein from “Term Loan C Loans” to
“Term Loan D Loans” and “Term Loan C Notes” to “Term Loan D Notes.”

 

11



--------------------------------------------------------------------------------

28. Amendment to Subsection 11.12 (Amendment and Waiver). Section 11.12 of the
Credit Agreement is hereby amended by amending all references therein (i) from
“Term Loan C Commitment” to “Term Loan D Commitment,” (ii) “Term Loan C Loans”
to “Term Loan D Loans” and (iii) “Term Loan C Lenders” to “Term Loan D Lenders.”

 

29. Amendment to Exhibit Q to the Credit Agreement. Exhibit Q to the Credit
Agreement is hereby deleted in its entirety and replaced with Annex B hereto.

 

30. Amendment to Section 2 (Grant of Security Interest). Section 2 of the Parent
Security Agreement is hereby amended by inserting the text “, except for the
Delayed Dividend Deposit Account” immediately prior to the text “(collectively,
the “Deposit Accounts)” in the clause thereof labeled “Deposit Accounts”.

 

31. Amendment to Section 4 (Covenants with respect to Perfection of Security
Interest). Subsection 4(a) of the Parent Security Agreement is hereby amended by
inserting a new clause (x) immediately after clause (ix) thereof to read in its
entirety as follows:

 

“(x) The Pledgor shall not deposit any cash or other assets nor shall any cash
or other assets exist in the Delayed Dividend Deposit Account other than
proceeds of the issuance of the Senior Holdco Notes and in no event shall the
amount of funds deposited into the Delayed Dividend Deposit Account exceed
$2,000,000.”

 

32. Amendment to Section 2 (Grant of Security Interest). Subsection 2(a) of the
Parent Pledge Agreement is hereby amended by inserting the text “and the
Co-Issuer” immediately prior to the text “owned by the Pledgor” in the second
line thereof.

 

33. Amendment to Schedule 1 to the Parent Pledge Agreement. Schedule 1 to the
Parent Pledge Agreement is hereby deleted in its entirety and replaced with
Annex C hereto.

 

34. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective upon the satisfaction of the following conditions precedent
concurrently or prior to the Advance of (or conversion into) the Term Loan D
Loans (the date of such satisfaction, the “Amendment Effective Date”):

 

(a) The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed and delivered by each of the Parent, the Borrower, each
of the Subsidiary Guarantors and the Administrative Agent, and (ii) consents, in
the form set forth hereto as Annex A (each, a “Lender Consent”), executed by the
Lenders constituting the Required Lenders and each Lender holding a Term Loan D
Commitment.

 

(b) Prior to and after giving effect to this Amendment, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
date hereof as if made on and as of such date, provided that the references to
the Credit Agreement, the Parent Security Agreement or the Parent Pledge
Agreement in such representations and warranties shall be deemed to refer to the
Credit Agreement, the Parent Security Agreement or the Parent Pledge Agreement,
respectively, as amended pursuant to this Amendment.

 

12



--------------------------------------------------------------------------------

(c) No Default or Event of Default shall have occurred and be continuing on the
date hereof both before and after giving effect to the transactions contemplated
hereby.

 

(d) The Borrower shall have paid to the Administrative Agent all outstanding
fees, costs and expenses owing to the Administrative Agent.

 

(e) The Term Loan D Loans shall refinance in full the aggregate principal amount
of the Term Loan C Loans outstanding on the Amendment Effective Date.

 

(f) Co-Issuer shall have entered into the Co-Issuer Guaranty and the Co-Issuer
Security Agreement.

 

(g) The Parent shall have pledged to the Administrative Agent all of its
interest in the Co-Issuer’s capital stock.

 

(h) The Administrative Agent shall have received such additional documentation
as the Administrative Agent may reasonably require.

 

35. Continuing Effect; No Other Amendments. Except as expressly set forth in
this Amendment, all of the terms and provisions of the Credit Agreement, the
Parent Security Agreement and the Parent Pledge Agreement are and shall remain
in full force and effect and the Parent and the Borrower shall continue to be
bound by all of such terms and provisions. The amendments provided for herein
are limited to the specific subsections of the Credit Agreement, the Parent
Security Agreement and the Parent Pledge Agreement specified herein and shall
not constitute an amendment of, or an indication of the Administrative Agent’s
or the Lenders’ willingness to amend or waive, any other provisions of the
Credit Agreement, the Parent Security Agreement or the Parent Pledge Agreement
or the same subsections for any other date or purpose. The Amendment shall
constitute a Loan Document.

 

36. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution and delivery of this Amendment,
and other documents prepared in connection herewith, and the transactions
contemplated hereby, including, without limitation, reasonable fees and
disbursements and other charges of counsel to the Administrative Agent and the
charges of IntraLinks.

 

37. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts or Lender Consents, and
all of said counterparts or Lender Consents taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment or Lender Consent by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Amendment signed by all the parties shall be lodged with the Borrower and
the Administrative Agent. The execution and delivery of this Amendment or Lender
Consent by the Loan Parties, the Lenders and the Administrative Agent shall be
binding upon the Loan Parties, the Lenders, the Agents and all future holders of
the Loans.

 

38. Effect of Amendment. On the Amendment Effective Date, the Credit Agreement
shall be amended as provided herein. The parties hereto acknowledge and agree
that

 

13



--------------------------------------------------------------------------------

(a) this Amendment and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation, or termination of the
“Obligations” (as defined in the Credit Agreement) under the Credit Agreement as
in effect prior to the Amendment Effective Date; (b) such “Obligations” are in
all respects continuing (as amended hereby) with only the terms thereof being
modified to the extent provided in this Amendment; and (c) the Liens and
security interests as granted under the Security Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect
and secure the payment of the “Obligations”.

 

39. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

CBD MEDIA LLC, as Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

CBD MEDIA HOLDINGS LLC, as Parent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

LEHMAN COMMERCIAL PAPER INC., as

Administrative Agent and as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Annex A

 

LENDER CONSENT

 

Reference is made to that certain Second Amendment to Credit Agreement and First
Amendment to Parent Security Agreement and Parent Pledge Agreement, dated as of
October 26, 2004 (the “Amendment”), among CBD Media Holdings LLC, a Delaware
limited liability company (the “Parent”), CBD Media LLC, a Delaware limited
liability company (the “Borrower”), Lehman Commercial Paper Inc., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the financial institutions and entities signatory thereto as
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (as defined in
the Amendment).

 

By its execution and delivery of this Lender Consent by the Lender party hereto,
the undersigned Lender hereby consents and agrees to the terms and conditions of
the Amendment and the amendments and other modifications to the Credit Agreement
effected thereby (the “Consent”). This Consent shall be effective as of the
Amendment Effective Date.

 

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Delivery of an executed signature page of this Consent by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be duly executed
and delivered by their proper and duly authorized officers as of this 26 day of
October, 2004.

 

[INSERT NAME OF LENDER(S)]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

17



--------------------------------------------------------------------------------

Annex B

 

EXHIBIT Q

 

FORM OF TERM LOAN D NOTE

 

$_____________   As of ___________ ___, 2004

 

FOR VALUE RECEIVED, the undersigned, CBD MEDIA LLC, a Delaware limited liability
company (the “Borrower”) promises to pay to                      (hereinafter,
together with its successors and permitted assigns, called the “Lender”), at the
office of Lehman Commercial Paper Inc., in New York, New York or such other
place as the Lender may designate in writing to the Borrower, the principal sum
of                                           AND     /100s DOLLARS
($            ) in United States funds, or, if less, so much thereof as may from
time to time be advanced by the Lender to the Borrower hereunder, plus interest
as hereinafter provided.

 

All capitalized terms used herein shall have the meanings ascribed to them in
that certain Credit Agreement dated as of June 13, 2003 (as the same may be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among CBD Media Holdings LLC, as the Parent, the Borrower,
the Lenders (as defined in the Credit Agreement), and Lehman Commercial Paper
Inc., as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the Lenders, except to the extent such capitalized terms are
otherwise defined or limited herein.

 

All principal amounts and other amounts then outstanding hereunder shall be due
and payable on the Term Loan D Maturity Date, or such earlier date as payments
of the Term Loan D Loans shall be due, whether by acceleration or otherwise.

 

The Borrower shall also repay principal outstanding hereunder from time to time
as provided by Sections 2.7 and 2.8 of the Credit Agreement.

 

The Borrower shall be entitled to borrow, re-pay, Continue and Convert Advances
hereunder pursuant to the terms and conditions of the Credit Agreement;
provided, however, that on and following the Agreement Date there shall be no
increase in the aggregate principal amount outstanding hereunder. Prepayment of
the principal amount of any Term Loan D Loan may be made only as provided in the
Credit Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article 2 of the Credit Agreement. Interest under this
Term Loan D Note shall also be due and payable when this Term Loan D Note shall
become due

 

18



--------------------------------------------------------------------------------

(whether at maturity, by reason of acceleration or otherwise). Overdue principal
and, to the extent permitted by law, overdue interest, shall bear interest
payable on DEMAND at the Default Rate as provided in the Credit Agreement.

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Lender not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under Applicable Law.

 

All parties now or hereafter liable with respect to this Term Loan D Note,
whether the Borrower, any guarantor, endorser, or any other Person or entity,
hereby waive presentment for payment, demand, notice of non-payment or dishonor,
protest and notice of protest.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Term Loan D Note, or delay or omission on the
part of the Administrative Agent, the Required Lenders or the Lenders
collectively, or any of them, in exercising its or their rights under the Credit
Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Lender or any holder hereof, nor shall any waiver by the Administrative Agent,
the Required Lenders or the Lenders collectively, or any of them, or any holder
hereof, of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion.

 

The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Term Loan D Note be collected by or
through an attorney-at-law or under advice therefrom.

 

Time is of the essence of this Term Loan D Note.

 

This Term Loan D Note evidences the Lender’s portion of the Term Loan D Loans
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Term Loan D Note upon the happening of certain stated events,
and provisions for prepayment. This Term Loan D Note is secured by and is also
entitled to the benefits of the Security Documents and any other agreement or
instrument providing collateral for the Loans, whether now or hereafter in
existence, and any filings, instruments, agreements, and documents related
thereto and providing collateral for the Loans.

 

19



--------------------------------------------------------------------------------

THIS TERM LOAN D NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly Authorized Signatories of the Borrower have
executed this Term Loan D Note as of the day and year first above written.

 

BORROWER:

 

CBD MEDIA LLC,

a Delaware limited liability company

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

Annex C

 

SCHEDULE 1

 

Description of Pledged Collateral Owned by Pledgor

 

A. Ownership Interests

 

Issuer

--------------------------------------------------------------------------------

   Type and Class of
Ownership
Interests Pledged


--------------------------------------------------------------------------------

   Units of
Ownership
Interests Pledged


--------------------------------------------------------------------------------

   Certificate
Number. if any


--------------------------------------------------------------------------------

CBD Media, LLC

              

CBD Holdings Finance, Inc.

              

 

B. Pledged Notes